The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 16, 2015

                                      No. 04-14-00338-CR

                                 Benny Cavazos VALVERDE,
                                         Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR3980
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        The Bexar County District Attorney’s Office has filed a motion to abate this appeal and
remand the cause to the trial court for the appointment of an attorney pro tem on the grounds that
the current District Attorney, Mr. Nicholas “Nico” LaHood, “once represent[ed] appellant in this
case.”

       We REMAND the cause to the trial court and ORDER the trial court to conduct a hearing
to:
       (1) determine whether the Bexar County District Attorney’s Office is disqualified
       from prosecuting this appeal;

       (2) if the Bexar County District Attorney’s Office is disqualified from prosecuting
       this appeal, appoint a competent attorney to perform the duties of the Bexar
       County District Attorney’s office in this appeal for a period to last until this
       court’s mandate issues; see TEX. CODE CRIM P. 2.07(a) (West 2005); and

       (3) cause the trial court clerk to file a supplemental clerk’s record containing the
       court’s findings and, if necessary, documentation of such appointment no later
       than August 4, 2015.

       All appellate deadlines are suspended pending further order of this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court